inmate who was not trained or knowledgeable in the law. Appellant failed
                  to demonstrate an impediment external to the defense.        See Hathaway v.
                  State, 119 Nev. 248, 252, 71 P.3d 503, 506 (2003); Phelps v. Dir. Nev. Dep't
                  of Prisons, 104 Nev. 656, 660, 764 P.2d 1303, 1306 (1988) (holding that
                  reliance on assistance of inmate law clerk unschooled in the law did not
                  constitute good cause).
                              Second, appellant claimed that he had cause for the delay
                  because the district court and this court erred in denying his first petition
                  as untimely. Appellant failed to demonstrate cause for the delay because
                  the district court and this court correctly determined that his first petition
                  was untimely.      See Chavez v. State,      Docket No. 59445 (Order of
                  Affirmance, March 14, 2013); NRS 34.726(1). Further, even had
                  appellant's first petition been timely, appellant failed to demonstrate how
                  this petition could be considered timely and not successive or an abuse of
                  the writ.
                              Third, appellant claimed that because the State did not
                  "properly" raise the procedural bar in its motion to dismiss the instant
                  petition, the State waived application of it. Appellant's claim is belied by
                  the record. The State properly raised the procedural bar in its motion to
                  dismiss.
                              Finally, appellant claimed that laches did not apply because
                  the five-year time period did not begin to run until this court filed its
                  remittitur from its order affirming the denial of appellant's first petition.




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e.
             a
                He also claimed that he has always made a diligent effort to seek relief
                which should overcome the presumption of prejudice to the State. 3
                                Appellant failed to demonstrate that laches did not apply or
                overcome the presumption of prejudice to the State. Because appellant did
                not file a direct appeal from his judgment of conviction and sentence, the
                five-year time period runs from the date of the judgment of conviction,
                September 5, 2008. See NRS 34.800(2). Further, appellant's continued
                efforts to seek relief did not overcome the presumption of prejudice to the
                State.     See NRS 34.800(1). Therefore, the district court did not err in
                dismissing the petition as procedurally barred, and we
                                ORDER the judgment of the district court AFFIRMED.




                                                                                   J.



                                                                                   J.
                                                     Parr4guire


                                                                                   J.
                                                      raitta




                         3 We
                           note that appellant also claims that his petition only challenges
                his sentencing hearing, and therefore, would not cause prejudice to the
                State. This claim is belied by the record. In addition to his sentencing
                hearing claim, he raised a claim regarding his decision to plead guilty.


SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                 cc:   Hon. Valorie J. Vega, District Judge
                       Jafet Chavez
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A    e